                     IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF NEW MEXICO



UNITED STATES OF AMERICA,

      Plaintiff/Respondent,

v.                                              CIV 19-00157 MV/KBM
                                                CR 03-02066 MV

BENJAMIN RAYMOND,

      Defendant/Movant.


      PROPOSED FINDINGS AND RECOMMENDED DISPOSITION

      Pursuant to the Armed Career Criminal Act (ACCA), 18 U.S.C. § 924(e), the

Honorable Martha Vazquez sentenced Defendant to the mandatory term of 15 years

incarceration on December 15, 2004 in the instant case. In a subsequent case on

convictions for Violent Crimes in Aid of Racketeering Activity, the Honorable M.

Christina Armijo sentenced Defendant to 150 months incarceration to run consecutively

to the imprisonment term imposed by Judge Vazquez. See CR 07-0748, Doc. 901.

      Following the Supreme Court’s decision in United States v. Johnson, 135 S. Ct.

2551 (2015), Defendant filed a Section 2255 Motion to Vacate Sentence on the basis

that his sentence had been enhanced under the ACCA by using the unconstitutionally

vague residual clause for determining whether his previous convictions qualified as

“violent felonies.” See CIV 16-0634. When the United States conceded that Johnson

barred the application of the ACCA enhancement, Judge Vazquez granted the motion
and, without holding a new sentencing hearing, entered an amended judgment

reflecting a time-served sentence. See CR 03-2066 MV, Docs. 76, 77.

      Defendant has now filed a challenge to that Amended Judgment in the form of a

new Motion to Vacate pursuant to 18 U.S.C. § 2255. CR 03-2066, Doc. 80; see also

Doc. 79 (“Mr. Raymond does not need authorization to file a § 2255 motion challenging

the new sentence he received after the district court granted his first § 2255 motion and

resentenced him.”). Judge Vazquez has referred this case to me for the preparation of a

report and recommended disposition. CIV 19-0157, Doc. 9; CR 03-2066, Doc. 86.

       Defendant correctly notes, and the Government concedes, that 10 years

constitutes the maximum term of incarceration for Defendant’s felon in possession of a

firearm and ammunition conviction in this case. Because Defendant had already served

more than 10 years when the Amended Judgment was filed, it exceeded the statutory

maximum and is therefore an illegal sentence that must be modified.

      The parties apparently disagree, however, on the applicable guideline sentencing

range and appropriate term of incarceration at re-sentencing. Without any citation to

authority, Defendant contends he should be re-sentenced to somewhere between 24-48

months incarceration. CIV 19-0157, Doc. 6. The United States requests re-sentencing

at the high end of its calculated applicable guideline range of 77-96 months

incarceration. CIV 19-0157, Doc. 8. Given this disagreement and to assure that

Defendant’s rights are protected,

      IT IS HEREBY RECOMMENDED that to the extent Defendant seeks to vacate

the Amended Judgment entered November 8, 2016, his motion for relief pursuant to

Section 2553 be granted.



                                        2
      IT IS FURTHER RECOMMENDED that Judge Vazquez have Attorney Benjamin

Gonzales, AFPD, reappointed to represent Defendant for briefing on the applicable

guideline range for a new amended judgment, whether an actual hearing must be held

to permit allocution by both Defendant and his counsel, and any other issues related to

sentencing counsel wishes to raise.



                                         ____________________________________
                                         UNITED STATES MAGISTRATE JUDGE


THE PARTIES ARE FURTHER NOTIFIED THAT WITHIN 14 DAYS OF SERVICE of a

copy of these Proposed Findings and Recommended Disposition they may file written

objections with the Clerk of the District Court pursuant to 28 U.S.C. § 636(b)(1). A

party must file any objections with the Clerk of the District Court within the

fourteen-day period if that party wants to have appellate review of the proposed

findings and recommended disposition. If no objections are filed, no appellate

review will be allowed.




                                        3
